           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 1 of 11




 1 Daniel R. Watkins
   Nevada State Bar No. 11881
 2 dw@wl-llp.com
   Theresa M. Santos
 3 Nevada State Bar No. 9448
 4 tsantos@wl-llp.com
   WATKINS & LETOFSKY, LLP
 5 8935 S. Pecos, Ste. 22A
   Henderson, NV 89074
 6 Office:(702) 901-7553; Fax: (702) 974-1297
 7 Attorneys for Plaintiff, Gayle De La Riva
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11 GAYLE DE LA RIVA,                                 Case No.: 2:20-cv-02170

12                 Plaintiff,                              COMPLAINT FOR DAMAGES
13 vs.
                                                           (DEMAND FOR JURY TRIAL)
14 GEICO INSURANCE AGENCY, INC., a
15 foreign corporation; AND DOES 1-50,
   inclusive,
16
                         Defendants.
17
18          COMES NOW, Plaintiff, Gayle De La Riva (herein “Plaintiff”) and files this civil action
19 against Defendants and each of them, for violations of The American with Disabilities Act, 42
20 U.S.C. §12112 et seq., as well as violations under Nevada Revised Statutes §613.330 et seq.; and
21 related claims under Nevada law, seeking damages, and alleges as follows:
22                                      JURISDICTION AND VENUE
23          1.     This Court has jurisdiction and venue over this action pursuant to The Americans
24 with Disabilities Act, 42 U.S.C. §12112 et seq., which confers original jurisdiction on federal
25 district courts in suits to address the deprivation of rights, privileges and immunities secured by
26 the United States Constitution and federal law.
27 //
28 //



                                               COMPLAINT
                                                     -1-
           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 2 of 11




 1          2.      Jurisdiction of this Court is also appropriate under any related claims under
 2 Nevada law.
 3          3.      Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
 4 over the State law claims which are so related to the federal claims in this action that they form
 5 part of the same case or controversy under Article III of the United States Constitution.
 6          4.      Plaintiff has exhausted her administrative remedies.
 7          5.      All conditions precedent to jurisdiction under section 29 U.S.C. §12112 et seq.
 8 have occurred or been complied with:
 9               a. A charge of employment discrimination was filed with the Equal Employment
10 Opportunity Commission ("EEOC") within 180 days of the commission of the unlawful
11 employment practice alleged herein and / or within 300 days of PLAINTIFF instituting
12 proceedings with a State or local agency with authority to grant or seek relief from such unlawful
13 employment practices alleged herein;
14               b. A Notice of Right to Sue in Federal Court was received from the EEOC, dated
15 September 1, 2020. (A true and correct copy of said letter is attached and incorporated herein as
16 Exhibit “1”.)
17          6.      This complaint is filed within 90 days of receipt of the EEOC's Notification of
18 Right to Sue.
19          7.      Venue is proper in the District of Nevada because the unlawful employment
20 practices alleged herein were committed in whole or in part in the District of Nevada pursuant to
21 28 U.S.C. § 1391(b).
22                                              PARTIES
23                                             PLAINTIFF
24          8.      PLAINTIFF, GAYLE DE LA RIVA, was a qualified/eligible “employee” of
25 Defendant, Geico Insurance Agency, Inc., within the meaning of The American with Disabilities
26 Act, 42 U.S.C. §12112 et seq., and Nevada Revised Statutes §§ 608.010 and 613.010 et seq.; and
27 related claims under Nevada law.
28 //



                                               COMPLAINT
                                                    -2-
           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 3 of 11




 1                                           DEFENDANTS
 2          9.     Defendant, GEICO INSURANCE AGENCY, INC., (hereinafter “GEICO” or
 3 “DEFENDANT”) is a foreign corporation qualified to do business in Nevada.           DEFENDANT
 4 employs fifteen or more employees and is an "employer" within the meaning of The American
 5 with Disabilities Act, 42 U.S.C. §12112 et seq. and Nevada Revised Statutes §§ 608.010 and
 6 613.010 et seq.; and related claims under Nevada law. Defendant has offices located at One
 7 Geico Blvd., Fredericksburg, VA, 22412.
 8          10.    The true names and capacities, whether individual, corporate, associate, or
 9 otherwise, of DOES 1 through 50, inclusive are unknown to Plaintiff at this time, who therefore
10 sues said Defendants by such fictitious names. PLAINTIFF is informed and believes and
11 thereon alleges that each of the fictitiously named DEFENDANTS are in some way responsible
12 for, or participated in, or contributed to, the matters and things complained of herein, and is
13 legally responsible in some manner. PLAINTIFF will seek leave to amend this Complaint when
14 the true names, capacities, participation and responsibilities have been ascertained.
15          11.    Plaintiff is informed and believes, and thereon alleges, that at all times herein
16 mentioned, the Defendant named in this action, as well as the fictitiously named defendants, and
17 each of them, were agents and employees of the remaining defendants, and in so doing the things
18 hereinafter complained of, were acting within the course and scope of such agency and/or
19 employment and with the knowledge and consent of the remaining defendants.
20                                     STATEMENT OF FACTS
21          12.    PLAINTIFF is a 41-year-old female.         PLAINTIFF is a former employee of
22 DEFENDANT, where she worked senior field claims investigator. Plaintiff was employed by
23 DEFENDANT GEICO from approximately October 21, 2018 to September 23, 2019.
24          13.    DEFENDANT is an auto insurance company.
25          14.    In April 2018, prior to her employment with Defendant, Plaintiff delivered a
26 daughter. Throughout her pregnancy, Plaintiff experienced severe sciatica related to the baby’s
27 placement in utero. The symptoms related to the sciatica continued for months following the
28 birth of Plaintiff’s daughter.



                                               COMPLAINT
                                                    -3-
           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 4 of 11




 1          15.    On or about January 8, 2019, Plaintiff’s symptoms worsened to the degree that
 2 she was unable to stand. Plaintiff was transported to a nearby hospital via ambulance.
 3          16.    As she was preparing to be transported, Plaintiff contacted her supervisor, Jolene
 4 Gaetz, to inform her of her medical condition and that she would be missing work.
 5          21.    Jolene responded to PLAINTIFF by asking PLAINTIFF if her need for time off
 6 was going to be a recurring issue.         Jolene further informed PLAINTIFF that because
 7 PLAINTIFF was still in her probationary period, she was not allowed to take any days off from
 8 work.
 9          22.    Because of the representations by Ms. Gaetz, Plaintiff was afraid to seek
10 treatment for her sciatica during normal business hours.
11          23.    Because of the representations by Ms. Gaetz, Plaintiff experienced difficulty
12 obtaining medical treatment for her sciatica.
13          24.    Following PLAINTIFF’S medical episode in January, Ms. Gaetz became more
14 critical of PLAINTIFF’S performance.
15          25.    Ms. Gaetz instructed PLAINTIFF’S colleagues to follow her while she was
16 working in the field.
17          26.    PLAINTIFF submitted a written complaint to Director Jeff Schmersahl, in June,
18 2019.
19          27.    In September, 2019, PLAINTIFF sent a written complaint to Michelle Trinidad,
20 Senior Vice President.
21          28.    Shortly thereafter, PLAINTIFF received correspondence from Debra Jarvis, in
22 Defendant’s Human Resources Department, that her complaint was being investigated.
23          29.    On or about September 23, 2019, DEFENDANT formally terminated
24 PLAINTIFF’S employment.
25          30.    The despicable tactics of DEFENDANT caused a substantial burden to
26 PLAINTIFF’S rights and caused PLAINTIFF to suffer significant emotional distress,
27 embarrassment, and humiliation, in addition to financial loss.
28 //



                                              COMPLAINT
                                                   -4-
           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 5 of 11




 1                                                 COUNT I
                  INTERFERENCE AND DISCRIMINATION WITH AMERICANS WITH
 2                                       DISABILITIES ACT
 3                      Americans with Disabilities Act (42 U.S.C. §12101 et seq.)
                                    NV Rev. Stat. §613.330 et seq.
 4                                     (Against All Defendants)
 5          31.     PLAINTIFF hereby incorporates paragraphs 1 through 30 of this Complaint as
 6 though fully set forth herein.
 7          32.     At all times material hereto, PLAINTIFF was an employee covered by and within
 8 the meaning of Title I of the Americans with Disabilities Act of 1990 (ADA) 42 USC 12111(4)).
 9          33.     At all times material hereto, PLAINTIFF was and is an individual with a
10 disability within the meaning of §3(2) of the ADA, 42 USC 12102(2).
11          34.     PLAINTIFF was a qualified individual with a disability as that term is defined in
12 the ADA, 42 USC 12111(8).
13          35.     PLAINTIFF’S low back pain was a physical impairment that substantially limited
14 one or more major life activities.
15          36.     DEFENDANT was aware that PLAINTIFF suffered from sciatica.
16          37.     PLAINTIFF’S disability, and/or record of a disability, and/or perceived disability
17 was a factor that made a difference in DEFENDANT’S decision discharge her from
18 employment.
19          38.     The actions of DEFENDANT were intentional and willful, in deliberate disregard
20 of and with reckless indifference to the rights and sensibilities of PLAINTIFF.
21          39.     As a direct and proximate result of DEFENDANT’S violation of PLAINTIFF’S
22 rights as alleged, PLAINTIFF’S terms, conditions, and privileges of employment were adversely
23 affected.
24          40.     As a direct and proximate result of DEFENDANTS’ wrongful acts and omissions,
25 PLAINTIFF has sustained injuries and damages including but not limited to, loss of earnings and
26 earning capacity; loss of career opportunities; loss of fringe benefits; mental anguish, physical
27 and emotional distress; humiliation and embarrassment; loss of the ordinary pleasures of
28 everyday life, including the right to pursue the gainful employment of her choice.



                                               COMPLAINT
                                                    -5-
           Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 6 of 11




 1          41.    PLAINTIFF requests relief as described in the Prayer for Relief below.
 2                                               COUNT II

 3                DISABILITY DISCRIMINATION – FAILURE TO ACCOMMODATE

 4                        Americans with Disabilities Act (42 U.S.C. §12101 et seq.)
                                      NV Rev. Stat. §613.330 et seq.
 5                                       (Against All Defendants)
 6          42.    PLAINTIFF hereby incorporates paragraphs 1 through 41 of this Complaint as
 7 though fully set forth herein.
 8          43.    The Americans with Disabilities Act, 42 U.S.C. §12101, et. seq., prohibits
 9 employers from discriminating against qualified individuals because of a disability “in regard to
10 job application procedures, the hiring, advancement, or discharge of employees, employee
11 compensation, job training, and other terms, conditions, and privileges of employment.” (42
12 U.S.C. §12112).
13          44.    PLAINTIFF had a disability within the meaning of the Americans with
14 Disabilities Act (“ADA”). A “disability” under the ADA is a physical or mental impairment or
15 being regarded as having a physical or mental impairment that substantially limits one or more of
16 the major life activities of such individual.       The terms disability and physical or mental
17 impairment include (1) any physiological disorder, or condition affecting one or more of the
18 following body systems:          neurological, musculoskeletal, and others; or (2) any mental or
19 psychological disorder such as emotional or mental illnesses, among others.
20          45.    PLAINTIFF was a qualified individual, meaning an individual with a disability
21 who, with or without a reasonable accommodation, can perform the essential functions of the
22 employment position that such individual holds or desires. At all times during her employment,
23 PLAINTIFF satisfied the requisite skill, experience, education and other job-related requirements
24 of the employment position and could perform the essential functions of the position, with or
25 without reasonable accommodations.
26          46.    PLAINTIFF was covered by the Americans with Disabilities Act, with
27 Amendments Act (ADA-AA).              Specifically, PLAINTIFF’S long-term sciatica occasionally
28 necessitated medical intervention for pain management.



                                                COMPLAINT
                                                    -6-
             Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 7 of 11




 1           47.    Due to her actual disability under the ADA-AA, PLAINTIFF required a
 2 reasonable accommodation that would allow her to meet these necessities. Such reasonable
 3 accommodations were available and continuing to allow PLAINTIFF her accommodation would
 4 not have constituted an undue hardship on the operation of DEFENDANTS’ business.
 5           48.    PLAINTIFF requested a reasonable accommodation.
 6           49.    DEFENDANT informed PLAINTIFF that because she was in her probationary
 7 period, she was not allowed any time off – even time off to accommodate a medical condition.
 8           50.    DEFENDANT did not engage in the interactive process in good faith.
 9           51.    DEFENDANT engaged in a practice of discriminating against PLAINTIFF as a
10 result of PLAINTIFF’S disability.           DEFENDANT’S unlawful discrimination against
11 PLAINTIFF included threatening with her with termination if she took any additional time off to
12 treat the side effects of sciatica.
13           52.    DEFENDANT, through its agents or supervisors, failed to adequately supervise,
14 control, discipline, and/or otherwise penalize the conduct, acts and failures to act of
15 DEFENDANT as described above, thereby ratifying the unlawful conduct of its agents or
16 supervisors. DEFENDANT’S actions were intentional, willful, malicious and/or done with
17 reckless disregard for PLAINTIFF’S federally protected rights.
18           53.    PLAINTIFF requests relief as described in the Prayer for Relief below.
19                                        PRAYER FOR RELIEF
20        WHEREFORE, PLAINTIFF, Gayle De La Riva prays that this Court grant the following
21 relief:
22            1. Grant economic loss including front and back pay, plus interest;
23            2. Grant compensatory damages according to proof;
24            3. Grant punitive damages;
25            4. Reasonable attorneys’ fees pursuant to 42 U.S.C. § 12112 et seq. and other
26                 applicable statutes;
27 //
28 //



                                              COMPLAINT
                                                   -7-
      Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 8 of 11




 1      5. Grant costs of suit incurred herein; and
 2      6. Grant such other and further relief as the court deems just and proper.
 3
 4   DATED this 25th day of November, 2020.           Respectfully Submitted,
 5
 6                                                    WATKINS & LETOFSKY, LLP
 7
                                                      /s/ Daniel R. Watkins
 8                                         By:        _____________
                                                      Daniel R. Watkins, Esq.
 9                                                    Theresa M. Santos, Esq.
10                                                    8935 S. Pecos Rd., Ste. 22A
                                                      Henderson, NV 89074
11                                                    Attorneys for Plaintiff, Gayle De La Riva
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         COMPLAINT
                                              -8-
            Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 9 of 11




 1                                    REQUEST FOR JURY TRIAL
 2          Pursuant to Federal Rules of Civil Procedure 38(b), PLAINTIFF demands a trial by jury
 3 in this action on all issues so triable.
 4
 5        DATED this 25th day of November, 2020.       Respectfully Submitted,
 6                                                     WATKINS & LETOFSKY, LLP
 7
                                                        /s/ Daniel R. Watkins
 8                                             By:     _____________
                                                       Daniel R. Watkins, Esq.
 9                                                     Theresa M. Santos, Esq.
10                                                     8935 S. Pecos Rd., Ste. 22A
                                                       Henderson, NV 89074
11                                                     Attorneys for Plaintiff, Gayle De La Riva
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              COMPLAINT
                                                 -9-
Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 10 of 11




                        Exhibit 1
Case 2:20-cv-02170-JCM-EJY Document 1 Filed 11/25/20 Page 11 of 11
